ORDER

PER CURIAM.
Wife appeals from a judgment in a dissolution action alleging error in the division and valuation of certain property, the sale of the marital home and conditions placed on her while occupying the home, the amount of maintenance, and the award of attorney fees. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the decree is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A detailed opinion would have no precedential value. We have provided the parties with a memorandum opinion explaining our reasoning. The trial court’s decree is affirmed pursuant to Rule 84.16(b).